Citation Nr: 0207077	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a nasal disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 until 
November 1992.  His service included active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d).  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
September 1995 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Phoenix, Arizona, which 
denied the benefit sought on appeal.

The Board notes that the file has since been transferred to 
the RO in Oakland, California.

This matter was previously before the Board in May 1998.  At 
that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.

     
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence does not show the veteran's currently 
diagnosed nasal condition to be causally related to service.


CONCLUSION OF LAW

A nasal disability was not incurred in or aggravated by 
active service, nor can incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in a September 1995 
rating decision, the RO denied service connection for a nasal 
disability (then characterized as "a condition manifested by 
swollen nodes in the nostrils due to an undiagnosed 
illness").  The veteran disagreed with that decision and 
initiated this appeal.  On initial review of the appeal in 
May 1998, Board remanded the matter, instructing the RO to 
contact the veteran so that he could provide the names, 
addresses and approximate dates of treatment for all health 
care providers possessing records pertaining to his nasal 
disability.  The RO's attention was specifically directed 
toward obtaining the veteran's Persian Gulf examination 
report referenced in his January 1995 correspondence and 
noted to contain a diagnosis pertinent to the instant claim.  
As the requested development satisfactorily accomplished, the 
claims file is again before the Board.

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA laws in the 
March 2002 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the governing law 
and regulations as well as the evidence needed to 
substantiate his claim in the copies of the relevant rating 
actions, a statement of the case issued in February 1996 and 
supplemental statements of the case issued in April 1997, 
September 1999 and March 2002.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file, as evidenced by 
correspondence to the veteran in August 1996 and by the 
Persian Gulf War Checklist completed by the RO in April 1997.  
Moreover, the veteran was most recently afforded a VA 
examination in February 2001 in connection with his claim.  
Additionally, the file contains an earlier VA examinations 
dated November 1994 and February 1995, as well as outpatient 
treatment reports dated January 1995 and October 1999.  
Finally, a transcript of the veteran's hearing before the 
Undersigned is of record.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Furthermore, relevant laws provide that the disease entity 
for which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2001).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (2001).

Factual background

The veteran's service medical records reveal complaints of 
nasal congestion in October 1989 and January 1990.  Reports 
of physical examinations conducted in November 1988 upon 
entrance and in October 1992 upon separation indicate 
"normal" nose and sinuses.  These examinations did not 
disclose any evidence of a nasal disorder. 

Following service, the veteran was examined by VA in November 
1994.  At that time the veteran stated that he had difficulty 
breathing.  He further stated that his left sinus was 
constantly clogged.  He also complained of frequent fatigue 
since his separation from service.  Upon physical 
examination, his left nasal septum was significantly deviated 
toward the left.  The examiner entered a diagnosis of 
difficulty breathing, most likely due to a deviated nasal 
septum.  The veteran was referred for an ear, nose and throat 
evaluation.

In January 1995 the veteran was treated for intermittent 
nasal obstruction.  The report noted that the veteran had 
been exposed to toxins while serving in the Persian Gulf.  
Diagnoses of mild septal deviation and mild mucosal 
inflammation of the bilateral inferior turbinates were 
entered.  A course of medication was prescribed.     

In February 1995, the ear, nose and throat evaluation was 
performed.  It was noted that the veteran's breathing 
difficulties dated back to approximately 1990.  It was 
further noted that while in service, the veteran began 
experiencing congestion.  The report of examination stated 
that the veteran was negative for a history of seasonal or 
perennial allergic symptoms, and that the veteran was unaware 
of any nasal trauma.  Upon physical examination, the 
veteran's nasal septum was moderately deflected to the left 
side, with partial airway obstruction.  Additionally, both 
inferior turbinates were engorged, but were not necessarily 
hypertrophic.  Superior and middle turbinates were 
essentially normal in appearance.  There was no evidence of 
polyposis, purulent secretions, or discharge.  Oral mucosa 
were normal in appearance.  The examiner rendered a diagnosis 
of vasomotor rhinitis, with hypertrophy of the inferior 
turbinates, nasal septum deformity.  

The next evidence of record pertaining to the veteran's nasal 
disability can be found in outpatient treatment reports dated 
October 1999 from the VA Medical Center in San Francisco, 
California.  At that time the veteran complained of a 
sensation of left nasal blockage, which felt like there was a 
dried clot in the left side of the veteran's nose.  It was 
noted that the problem had been progressively worsening over 
the previous year.  The veteran also stated that his nose was 
"too dry."  The report of treatment indicated a history of 
allergies with itchy eyes and sneezing, but the veteran 
denied rhinorrhea.     

The veteran was most recently examined by VA in February 
2001.  The veteran presented with a chief complaint of nasal 
obstruction.  Upon physical examination, the veteran's nasal 
cavities were notably patent, widely at the nostrils.  The 
nasal septum was midline.  The nasal cavities were of normal 
size and were noted to be quite adequate.  The veteran was 
found to have a moderate to severe amount of inferior 
turbinate edema consistent with an allergic rhinitis picture.  
The examiner stated that the veteran had no anatomic 
abnormality.  His impression was that of allergic rhinitis 
causing inferior turbinate edema.    

Analysis

The Board has thoroughly reviewed the evidence, as described 
in pertinent part above, and concludes that service 
connection is not warranted for a nasal disability. The 
reasons and bases underlying this determination will be 
discussed in the paragraphs that follow.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for a nasal condition, there is little doubt of the 
existence of a current disability.  
However, the veteran's service medical records contain no 
diagnoses of a nasal disability, and the evidence associated 
with the claims file does not contain a competent medical 
opinion relating the present diagnosis to the symptomatology 
exhibited in service.  Therefore, the evidence fails to 
establish the final two elements of a service connection 
claim, and accordingly the appeal must fail.

The reaching the above determination, the Board acknowledges 
two complaints of nasal blockage indicated in the veteran's 
service medical records.  However, no diagnoses were rendered 
during his time in service, and the veteran's separation 
examination showed his nose and sinuses to be normal.  
Furthermore, upon separation from service, the evidence of 
record does not reveal complaints of, or treatment for, a 
nasal condition until two years later, in November 1994.  
Based on all of these factors, the Board finds that the 
veteran's in-service complaints of nasal congestion were 
acute and transitory, with no residuals, and that the 
diagnoses of vasomotor rhinitis, with hypertrophy of the 
inferior turbinates, and nasal septum deformity that followed 
service were therefore unrelated to the documented in-service 
complaints.  

The Board further acknowledges the veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Given such service, the Board has considered whether 
the application of 38 C.F.R. § 3.317, addressing compensation 
for certain disabilities due to undiagnosed illnesses, might 
serve to afford the veteran entitlement to service 
connection.  As noted earlier, in order for this provision to 
apply, the disability at issue cannot be attributed to any 
known clinical diagnosis.  See  38 C.F.R. § 3.317(a)(1)(ii) 
(2001).  Here, the veteran does not have an "undiagnosed 
illness" under the meaning of 38 C.F.R. § 3.317.  The file 
clearly contains diagnoses, including that of vasomotor 
rhinitis, with hypertrophy of the inferior turbinates, nasal 
septum deformity.  As a result, 38 C.F.R. § 3.317 cannot aid 
the veteran in his claim of entitlement to service 
connection.  

In conclusion, the evidence of record does not show a 
relationship between the veteran's currently diagnosed nasal 
disability and his active service.  Thus, for the reasons 
outlined above, the Board finds that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for a nasal disability.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a nasal disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

